416 F.2d 456
UNITED STATES of America, Appellee,v.Vernon Lee MULLEN, Appellant.
No. 12041.
United States Court of Appeals Fourth Circuit.
Oct. 9, 1969.

Henry Kowalchick, Norfolk, Va.  (Court-appointed counsel), on brief for appellant.
Brian P. Gettings, U.S. Atty., and James A. Oast, Jr., Asst. U.S. Atty., on brief for appellee.
Before SOBELOFF, BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
We decline to hear oral argument because in our view this appeal is lacking in arguable merit.  We affirm.


2
Even if we were to hold that defendant is not foreclosed from asserting that he was the victim of an illegal search and seizure because of his failure to move for suppression of the evidence seized and to object to the use of the evidence on the ground he now asserts, we are satisfied that he was legally arrested and that the search was a reasonable one incident thereto.  In any event, the legality of the obtention of the evidence is sustainable under the 'plain view' doctrine.


3
The question of the legality of the arrest was not one for the jury.  We have considered defendant's numerous other contentions and find them lacking in substance.


4
Affirmed.